          Case 1:15-cv-09300-LGS Document 434 Filed 04/10/19 Page 1 of 3



 1

 2                                 UNITED STATES DISTRICT COURT

 3                                SOUTHERN DISTRICT OF NEW YORK

 4

 5   JOHN NYPL, et al.                                        Case No: 1:15-cv-09300-LGS

 6                  Plaintiffs,

 7         v.

 8   JP MORGAN CHASE & CO., et al.

 9                  Defendants.

10     NOTICE OF MOTION FOR ISSUANCE OF A HAGUE CONVENTION REQUEST FOR
        INTERNATIONAL JUDICIAL ASSISTANCE TO TAKE TESTIMONY OVERSEAS
11
            PLEASE TAKE NOTICE that upon the accompanying memorandum of law and the
12
     Declaration of Lingel H. Winters, dated April 10, 2019 (the “Winters Declaration”), Plaintiffs
13
     respectfully move this Court, before the Honorable Lorna G. Schofield, United States District Judge
14
     for the Southern District of New York, at the Thurgood Marshall United States Courthouse, 40 Foley
15
     Square, New York, NY 10007, on such date and at such time as the Court may direct, to issue a
16
     Request for International Judicial Assistance Pursuant to the Hague Convention of 18 March 1970
17
     on the Taking of Evidence Abroad in Civil or Commercial Matters (“Letter of Request”) to take
18
     testimony overseas, pursuant to 28 U.S.C. § 1781, Federal Rule of Civil Procedure 28(b ), and
19
     Chapter I of the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial
20
     Matters, March 18, 1970, T.I.A.S. No. 7444, 23 U.S.T. 2555. The proposed Letter of Request is
21
     attached as Exhibit A to the Winters Declaration.
22
            A Proposed Order is attached to this Notice of Motion.
23
                                               LAW OFFICES OF LINGEL H. WINTERS
24
     Dated: April 10, 2019                 By: /s/ Lingel H. Winters
25                                             LINGEL H. WINTERS (State Bar No. 37759)
                                               388 Market Street, Suite 1300
26                                             San Francisco, California 94111
                                               Tel: (415) 398-2941
27                                             Email: sawmill2@aol.com
                                               Attorneys for Plaintiffs
28                                             And All Others Similarly Situated


                                                         1
          Case 1:15-cv-09300-LGS Document 434 Filed 04/10/19 Page 2 of 3



 1

 2                                  UNITED STATES DISTRICT COURT

 3                                 SOUTHERN DISTRICT OF NEW YORK

 4

 5   JOHN NYPL, et al.                                        Case No: 1:15-cv-09300-LGS

 6                   Plaintiffs,

 7        v.

 8   JP MORGAN CHASE & CO., et al.

 9                   Defendants.

10                  [PROPOSED] ORDER GRANTING MOTION FOR ISSUANCE OF A
                       HAGUE CONVENTION REQUEST FOR INTERNATIONAL
11                    JUDICIAL ASSISTANCE TO TAKE TESTIMONY OVERSEAS
12          The Court, having reviewed Plaintiffs’ Motion for Issuance of a Hague Convention Request

13   for International Judicial Assistance to Take Testimony Overseas as well as the papers in support

14   and opposition, HEREBY ORDERS THAT:

15          1.       The Motion is GRANTED.

16          2.       The Request for International Judicial Assistance Pursuant to the Hague Convention

17   of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matter attached as

18   Exhibit A to the Declaration of Lingel H. Winters, dated April 10, 2019 is hereby issued as the

19   Court’s “Letter of Request” and is fully incorporated herein.

20             3.    The signed Order and the Letter of Request will be given to Lingel H. Winters

21   Professional Corporation, Attorneys for Plaintiffs, who will cause both documents to be filed with

22   The Senior Master (Queen’s Bench Division), Royal Courts of Justice Strand, London WC2A 2LL,

23   England.

24             4.    The Stipulation and Order of Confidentiality (ECF No. 249 ) in this action shall apply

25   to the deposition, including the transcript and video.

26             5.    This Order, the deposition of Mr. Matthew Gardiner, or the terms of the Letter of

27   Request (which are incorporated into this Order) shall not be construed or operate as a waiver of any

28   argument, position, objection, allegation, or claim or defense of any party in the above-captioned

                                                        1
          Case 1:15-cv-09300-LGS Document 434 Filed 04/10/19 Page 3 of 3



 1   action, or of the attorney-client privilege, the work product doctrine, or any other privileges, rights,
 2 protections, or prohibitions that may apply to that evidence under the laws of England, the United

 3 States, or the State of New York.

 4

 5 Dated: ___________________, 2019
          New York, New York
 6

 7                                                SO ORDERED.
 8
                                                               LORNA G. SCHOFIELD
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
